DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Positioning device in claim 21, disclosed as a pick and place vacuum chuck in Fig. 5; 
Support device in claim 21, disclosed as at least one support unit in the form of a transport belt 130 shown in Fig. 5; 
Adhesive application device in claim 21, which is disclosed only as a diagram box 520 in Fig. 9A;

Support unit in claim 30, disclosed as a transport belt shown in Fig. 5; 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 28 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. .  Claim 28 recites an adhesive application device but the disclosure does not teach or disclose the structure of said device. The current claim recitation fails to provide adequate written description under section 112(a) for a 112(f) limitation.  

Claims 26, 28, 30, 36 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The term “substantially liquid” in claims 26 and 36 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the It is unclear as to what properties Applicant would consider to qualify a material as “substantially liquid”.  
Claim 28 recites an adhesive application device but the disclosure does not teach or disclose the structure of said device.  Since the adhesive application device structure is not disclosed in the written description, it fails to clearly define the boundaries of the claim and therefore the claim is indefinite under 112(b).  
Claim 30 recites the limitation "first support device” and “second support device” in lines 5-7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 39 recites the limitation "the at least one positioning device” in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31-38 and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morad et al. (US 2015349145).
As to claim 31, Morad discloses a method and apparatus for creating shingled solar cell modules.  Morad discloses that the method comprises separating a solar cell into solar cell pieces, applying adhesive to solar cell pieces and placing said pieces on a support device to form a solar cell arrangement (Fig. 19D and 20A).  Morad discloses 
As to claims 32-36 and 38, the method of claim 31 is taught as seen above.  Morad discloses that the adhesive is applied on the conductive line pattern (paragraph 153), the busbar (Fig. 2A), is electrically conductive and liquid (paragraphs 38, 125, and 240), connects cells in overlapping region (Fig. 1) and goes through a drying process (Fig. 20A).
Claim 40 is rejected for the substantially the same reasons as claim 31 above. Morad discloses that the solar cell arrangements are made according to a uniform geometric shape (Fig. 5F and 19B). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-29 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morad et al. (US 2015349145) in view of Gonzalez et al. (US 20160163914).

Morad fails to specifically teach or disclose how the solar cell pieces are moved from the separation device to the support device and whether a positioning device may be used to move said pieces.  Gonzalez discloses an apparatus for the manufacturing of solar panels (Abstract).  Gonzalez discloses that it is known and conventional in the art to use a vacuum lifting mechanism to lift separated solar cells so that they can be arranged in a desired manner upon a support device (Fig. 23A and 23B; paragraph 138).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the vacuum lift device of Gonzalez in the apparatus taught by the above references as combined because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known and conventional means for moving solar cells from a separation station to a support station where they can be arranged in a desired placement.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).	

Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, the apparatus of the above references as combined contains all of the structural limitations of claim 21.
Claims 22-27 and 29 are rejected for the same reasons as claim 21 above since they are drawn to method and materials worked upon limitations.  
As to claim 28, the apparatus of the claim 21 is taught as seen above.  Morad discloses that a heating device in the form hot air of infrared lamp may be included on the transport device (Fig. 19D; paragraph 235).
As to claim 39, the method of claim 31 is taught as seen above.  Gonzalez discloses that it is known and conventional to use a sorting device in a solar panel manufacturing apparatus to (Fig. 32B; paragraph 155) to sort the solar cell pieces so that multiple operations can be performed in parallel and help achieve an optimum level of throughput.  

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morad et al. (US 2015349145) in view of Zimmerman (US 20130014802).
KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-38 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15 and 20 of U.S. Patent No. 10,756,229 in view of Morad et al. (US 2015349145). 
Claim 1 of ’299 recites the same limitations as claim 21 except claim 1 of ‘229 recites extra device parts/components as well as does not recite an adhesive application means.  As to the extra device parts/components, it would have been obvious to delete unwanted/unneeded components in the device of ‘229 since the removal of unwanted parts and their function is an obvious expedient.  In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  
As to the application means, Morad discloses that it is known and conventional in the art to include an adhesive application means (printer) in a solar cell assembly device for applying adhesive to the solar cells so that they can be bonded into an assembly (paragraphs 38, 125 and 240).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the adhesive printer of Morad in the apparatus taught by claim 1 of ‘229 because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known successful and conventional means of applying adhesive to a solar cell in solar cell assembly apparatus.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
	Claims 22-27 and 29 are rejected for the same reasons as claim 21 above since they only recite method and materials worked upon limitations.  
In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).  
	Claim 30 is rejected for the same reasons as claim 21 above since the limitations of claim 30 is recited by claim 1 of ‘229.
	The method of claim 31 is rejected over claim 20 of ‘229 for substantially the same reasons listed in the rejection of claim 1 above wherein the unwanted steps components are removed and the inclusion of an adhesive application step disclosed by Morad.
	Claims 32-36 and 38 are rejected over claim 1 of ‘229 in view of Morad.  Morad discloses that the adhesive is applied on the conductive line pattern (paragraph 153), the busbar (Fig. 2A), is electrically conductive and liquid (paragraphs 38, 125, and 240), connects cells in overlapping region (Fig. 1) and goes through a drying process (Fig. 20A).
	The method of claim 40 is rejected over claim 20 of ‘229 for substantially the same reasons listed in the rejection of claim 1 above wherein the unwanted steps components are removed and the inclusion of an adhesive application step disclosed by Morad.

Claim 39 is are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15 and 20 of U.S. Patent No. 10,756,229 in view of Morad  in view of Gonzalez et al. (US 20160163914) . 
Claim 39 is rejected for substantially the same reasons as claim 31 above.  Claim 20 of ‘229 fails to recite the use of a positioning device.  Gonzalez discloses an apparatus for the manufacturing of solar panels (Abstract).  Gonzalez discloses that it is known and conventional in the art to use a vacuum lifting mechanism to lift separated solar cells so that they can be arranged in a desired manner upon a support device (Fig. 23A and 23B; paragraph 138).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the vacuum lift device of Gonzalez in the apparatus taught by the above references as combined because one of ordinary skill in the art would have been able to carry out such a substitution to achieve the predictable result of providing a known and conventional means for moving solar cells from a separation station to a support station where they can be arranged in a desired placement.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        
/GEORGE R KOCH/Primary Examiner, Art Unit 1745